Citation Nr: 0028900	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
myositis of the low back muscles, currently evaluated as 10 
percent disabling.

2.  Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1998, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that his chronic myositis of the low 
back muscles, currently evaluated as 10 percent disabling, 
has worsened and warrants an increased disability rating.  
The Board notes that 38 C.F.R. § 4.71a Diagnostic Code 5021 
provides that myositis will be rated on limitation of motion 
of affected parts.  

The report of a VA examination, conducted in May 1998, shows 
the veteran with loss of range of motion of the lumbar spine, 
however, full ranges of motion in all possible directions of 
motion are not entered in degrees.  Furthermore, the report 
contains a medical history, related by the veteran, of an 
intercurrent low back injury which occurred in 1984, while 
lifting a heavy object on the job.  The examination report 
does not contain any opinion regarding the impact of this 
intercurrent injury on the veteran's overall level of low 
back disability.

The Board concludes that further evidentiary development is 
necessary.  The veteran should be asked to provide details 
regarding treatment surrounding the 1984 on the job back 
injury.  He should then be re-examined and the examiner 
should be asked to provide fully detailed range of motion 
studies.  The examiner should also be asked to provide an 
opinion, if possible, regarding the impact of the 
intercurrent 1984 non-service connected back injury on the 
veteran's total disability picture.

Regarding the veteran's claim for a non-service connected 
pension, the Board notes that on his application for pension 
he reported that he had a 10th grade education.  His DD-214 
shows that he had a twelfth grade education.  The veteran 
should be asked to clarify this matter.  If he is unable, the 
RO should request copies of his Air Force personnel records, 
so that a correct determination can be made regarding the 
level of his civilian education.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
provide details regarding treatment 
surrounding the 1984 on the job back 
injury.  The RO should then secure 
available records regarding this injury.

2.  After the above is completed to the 
extent possible, the veteran should then 
be re-examined and the examiner should be 
asked to provide fully detailed range of 
motion studies.  The examiner should also 
be asked to provide an opinion, if 
possible, regarding the impact of the 
intercurrent 1984 non-service connected 
back injury on the veteran's total 
disability picture.

3.  The veteran should be asked to 
clarify his statement regarding the level 
of his civilian education.  

Upon completion of the above described items the RO should 
review the veteran's claims for an increased evaluation for 
myositis of the low back muscles and non-service connected 
pension.  If the determination remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



